DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Election/Restrictions
Claims 1-2, 4, 10-11, 14-16, 18, 24-25 and 28 are allowable. The restriction requirement between the species I-IX, as set forth in the Office action mailed on 10/5/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Allowable Subject Matter
Claims 1-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
Park [US 2018/0368133] discloses a method and system for mapping LCHs and profile ID for transmitting the profile ID to UE which select LCH and performing LCP [Fig 4] and 
Marinier [US 2020/0196343] discloses a transmission profile includes LCH based on CRC and identifier [Par. 0134].
None of these references, taken alone or in any reasonable combination, teach:
Claims 1 and 15 that comprising a method and apparatus for identifying the MCS associated with the received uplink grant based at least in part on the error detection code and the network identifier; comparing the MCS associated with the received uplink grant and the allowable MCSs for the corresponding logical channel; and transmitting the data using the corresponding logical channel with the identified MCS based at least 
Claim 11 and 25 that comprising transmit to the UE an uplink grant for transmitting data using a corresponding logical channel of the set of logical channels, an error detection code and a network identifier associated with the uplink grant indicating an MCS and information associated with one or more transmission parameters of the uplink grants receive the data using the corresponding logical channel with the MCS based at least in part on a comparison between the MCS associated with the uplink grant and the allowable MCSs for the corresponding logical channel, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414